Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 11, 13, & 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al 4,166,619 in view of Forrest et al 5,458,341.
Bergmann shows an arrow having a shaft 51, a cylindrical extension 1 at the forward end of the shaft; blades 12 mounted in a window in the extended shaft, having a tab 13, and pivotal between a closed position where the blades are within the shaft approximately flush and the tabs are external (figure 1), and an open position (figure 2).
The blades include a slot 19 which rotates about a pin 10. There may be a broadhead tip
2, 4. There may be a structure 43 to support the blades when opened. The blades would open only after the tabs contact a target. It is not clear if the blades are coupled together when closed. A coupler would be desired to keep the blades closed in flight.

	*   *   *   *   *   *

Claims 9, 10, & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-24 are allowed.
	*   *   *   *   *   *

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711